             Case 2:18-cv-04728-AB Document 16 Filed 03/26/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOHN AGNEW                                       :           CIVIL ACTION
                                                 :
           vs.                                   :
                                                 :
STRATEGIC DELIVERY SOLUTIONS,                    :           NO. 18-4728
LLC, et al.


                                            ORDER


               AND NOW, TO WIT: this 26th day of March, 2019,
it having been reported that the issues between the parties in the above action has been settled
and upon Order of the Court pursuant to the provisions of Rule 41.1(b) of the Local Rules of
Civil Procedure of this Court ,it is

              ORDERED that the above action is DISMISSED with prejudice, pursuant to
agreement of counsel without costs.




                                                  Kate Barkman, Clerk of Court


                                                  BY:    ______________________
                                                        Marie O'Donnell
                                                        Civil Deputy/Secretary


Civ 2 (8/2000)
41(b).frm


COPIES VIA ECF ON 3/26/2019
